  Case 15-81345      Doc 39       Filed 02/21/19 Entered 02/21/19 10:31:53           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: KAREN L. SEMINERIO                    §       Case No. 15-81345
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/18/2015.

       2) The plan was confirmed on 12/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 11/27/2018.

       6) Number of months from filing or conversion to last payment: 42.

       7) Number of months case was pending: 45.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $23,000.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81345      Doc 39       Filed 02/21/19 Entered 02/21/19 10:31:53         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 19,372.00
      Less amount refunded to debtor(s)                      $ 603.85
NET RECEIPTS                                                                      $ 18,768.15



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,200.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,473.26
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 5,673.26

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                           Class        Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.              Lgl           4,000.00   4,200.00       4,200.00    4,200.00        0.00
HEIGHTS FINANCE CORP.          Sec             150.00   3,118.79         150.00      150.00        4.98
HEIGHTS FINANCE CORP.          Uns           4,117.00       0.00       2,968.79    2,968.79        0.00
PORTFOLIO RECOVERY             Sec           3,325.00   3,800.00       3,325.00    3,325.00      134.45
PORTFOLIO RECOVERY             Uns           2,276.00   1,212.50       1,687.50    1,687.50        0.00
WELLS FARGO BANK, NA           Sec               0.00   9,470.78           0.00        0.00        0.00
ACCOUNT RECOVERY SOLUTIONS Uns                 120.00     356.25           0.00        0.00        0.00
ALL CREDIT LENDERS             Uns           1,194.00       0.00           0.00        0.00        0.00
AT T MIDWEST                   Uns              61.00        NA             NA         0.00        0.00
ILLINOIS BELL TELEPHONE % AT&T Uns             138.00     200.12         200.12      200.12        0.00
ATG CREDIT                     Uns              47.00        NA             NA         0.00        0.00
ATG CREDIT                     Uns              49.00        NA             NA         0.00        0.00
CERASTES LLC                   Uns           1,925.00   1,925.36       1,925.36    1,925.36        0.00
CAVALRY SPV I, LLC             Uns             439.00     439.05         439.05      439.05        0.00
CREDIT ONE BANK NA             Uns               0.00        NA             NA         0.00        0.00
DENNIS PURVIS MS               Uns             150.00        NA             NA         0.00        0.00
FIRST PREMIER BANK             Uns           1,147.00        NA             NA         0.00        0.00
IDES                           Uns           1,500.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-81345      Doc 39       Filed 02/21/19 Entered 02/21/19 10:31:53   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                         Class         Scheduled   Asserted   Allowed        Paid       Paid
MUTUAL MANAGEMENT SERVICES Uns              1,132.00        NA         NA        0.00       0.00
NORTHSTAR FINANCE LLC        Uns              400.00        NA         NA        0.00       0.00
OSF HOME HEALTHCARE SERVICES Uns               50.00        NA         NA        0.00       0.00
OSF MEDICAL GROUP            Uns            3,000.00        NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF     Uns              140.00        NA         NA        0.00       0.00
ROCKFORD ANESTHESIOLOGISTS Uns                116.00        NA         NA        0.00       0.00
ROCKFORD ASSOCIATED CLINICAL Uns               50.00        NA         NA        0.00       0.00
SILVER CLOUD FINANCIAL       Uns            1,500.00        NA         NA        0.00       0.00
SPEEDY RAPID CASH            Uns              409.00     631.89     631.89     631.89       0.00
SWEDISH AMERICAN HOSPITAL    Uns            2,000.00        NA         NA        0.00       0.00
SYNCB / PAYPAL SMART CON     Uns              341.00        NA         NA        0.00       0.00
VERIZON WIRELESS             Uns            1,432.00        NA         NA        0.00       0.00
AARONS                       Uns                0.00        NA         NA        0.00       0.00
VINCE SEMINERIO              Uns                0.00        NA         NA        0.00       0.00
OSF ST ANTHONY MEDICAL       Uns                0.00   1,577.75   1,577.75   1,577.75       0.00
SWEDISH AMERICAN MEDICAL     Uns                0.00      50.00      50.00      50.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81345      Doc 39       Filed 02/21/19 Entered 02/21/19 10:31:53     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 3,325.00       $ 3,325.00           $ 134.45
      All Other Secured                           $ 150.00         $ 150.00              $ 4.98
TOTAL SECURED:                                  $ 3,475.00       $ 3,475.00           $ 139.43

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 9,480.46       $ 9,480.46                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,673.26
       Disbursements to Creditors              $ 13,094.89

TOTAL DISBURSEMENTS:                                            $ 18,768.15




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81345        Doc 39      Filed 02/21/19 Entered 02/21/19 10:31:53               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
